Hathaway, J.—
The demandant, the widow of John Barker, jr., sues for dower in a lot of land, being part of lot number ten, Summer street, Bangor, and the buildings thereon. The demand before the commencement of the action was duly proved. The case finds that the plaintiif’s husband had title to the premises during her coverture, by deed from John Barker, dated March 11, 1836, which conveyed “lot number ten, Summer street, excepting four feet oif of the south side in which land the demandant claims dower in this suit.
The defendant resists, under claim of paramount title, by collector’s deeds, on sale of the land for taxes. The taxes, for which the land was sold, were assessed “ on John Barker, jr., on house and lot number ten, Summer street,” and b.y this description the land was sold and conveyed by the collector.
The case finds that E. P. Baldwin became the owner of a part of lot number ten, April 21, 1832, of which he took possession, which he has ever since that time retained. The *436plaintiff’s husband, therefore, never owned or possessed the whole of lot number ten, and it is quite clear, that the assessors had no right to assess to him, his neighbor’s land, jointly, with that which he owned in severalty, and such assessments and the collector’s sales and deeds in pursuance of them were utterly void, as affecting the rights of the plaintiff.
Judgment for the demandant; damages to be assessed by R. S. Prescott, as agreed by the parties.
Shepley, C. J., and Tenney, Rice and Appleton, J. J., concurred.